Case: 4:14-cr-00397-RWS Doc. #: 100 Filed: 12/01/20 Page: 1 of 1 PageID #: 317




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
          vs.                                 )         Case Nos. 4:14 CR 397 RWS
                                              )         and 4:19 CR 336 RWS
RONALD ALLRED, III,                           )
                                              )
                Defendant.                    )

                                        ORDER

     IT IS HEREBY ORDERED that the Final Supervised Release Revocation

Hearings in both of the above cases are set for Wednesday, January 13, 2021 at

2:00 p.m. by video via Zoom from the facility. Hearing participants received a

separate email with a link to join the hearings by Zoom. Members of the general public

who wish to listen in to the hearings are directed to call the following number to

participate by phone: 1-669-254-5252, Meeting ID: 161 524 5085. Pursuant to

Local Rule 13.02, all means of photographing, recording, broadcasting, and televising

are prohibited in any courtroom, and in areas adjacent to any courtroom, except when

authorized by the presiding judge. This includes proceedings ordered by the Court to

be conducted by phone or video.

                                          ______________________________
                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE
Dated this 1st day of December, 2020.
